Exhibit 10.1

AMENDMENT NO. 2 TO MASTER REPURCHASE AGREEMENT

AMENDMENT NO. 2 TO MASTER REPURCHASE AGREEMENT, dated as of June 30, 2014 (this
“Amendment”), among PARLEX 1 FINANCE, LLC and PARLEX 3 FINANCE, LLC
(individually and collectively, “Sellers”), and BANK OF AMERICA, N.A., a
national banking association (“Buyer”). Capitalized terms used but not otherwise
defined herein shall have the meanings given to them in the Repurchase Agreement
(as defined below).

RECITALS

WHEREAS, Sellers and Buyer are parties to that certain Master Repurchase
Agreement, dated as of May 21, 2013, as amended by that certain Amendment No. 1
to Master Repurchase Agreement, dated as of September 23, 2013, as further
amended by that certain Joinder Agreement, also dated as of September 23, 2013
(and as may be further amended, restated, supplemented, or otherwise modified
and in effect from time to time, the “Repurchase Agreement”); and

WHEREAS, Sellers and Buyer have agreed to amend certain provisions of the
Repurchase Agreement in the manner set forth herein, and Blackstone Mortgage
Trust Inc. (“Guarantor”) has agreed to make the acknowledgements set forth
herein.

Therefore, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Sellers and Buyer each hereby agree as follows:

SECTION 1. Amendment to Repurchase Agreement.

(a)     The term, “Extension Fee”, as set forth in Section 2 of the Repurchase
Agreement, is hereby deleted in its entirety.

(b)     The terms, “Facility Termination Date” and “Initial Facility Termination
Date”, as set forth in Section 2 of the Repurchase Agreement, are each hereby
amended and restated in their entirety to read as follows:

“Facility Termination Date” shall mean the Initial Facility Termination Date, as
the same may be extended to May 21, 2018, in accordance with the exercise of the
First Extension Option and, as same may be further extended to May 21, 2019, in
accordance with the exercise of the Second Extension Option.

“Initial Facility Termination Date” shall mean May 21, 2017.

(c)     Section 2 of the Repurchase Agreement is hereby amended by adding the
following, new defined terms, in correct alphabetical order:

“Legacy Purchased Loan” shall mean any Purchased Loan for which the related
Purchase Date occurred on or prior to June 30, 2014.



--------------------------------------------------------------------------------

“New Purchased Loan” shall mean any Purchased Loan for which the related
Purchase Date occurs after June 30, 2014.

“Purchased Loan Fee” shall have the meaning specified in the Fee Letter.

(d)     Section 3(k) of the Repurchase Agreement is hereby amended and restated
in its entirety to read as follows:

(k)     Subject to the conditions in this Section 3(k), upon written notice by
Seller delivered to Buyer no earlier than ninety (90) days and no later than
thirty (30) days before the Initial Facility Termination Date, Seller may extend
the Initial Facility Termination Date for a one year period (the “First
Extension Option”). If the First Extension Option is validly exercised, then,
subject to the conditions in this Section 3(k), upon written notice by Seller
delivered to Buyer no earlier than ninety (90) days and no later than thirty
(30) days before the Facility Termination Date as extended pursuant to the First
Extension Option, Seller may extend the Facility Termination Date as so extended
for an additional one year period (the “Second Extension Option”). Seller may
only exercise an Extension Option if as of the date Seller provides notice of
its request to extend the then-current Facility Termination Date and as of the
Facility Termination Date in effect prior to giving effect to the Extension
Option (i) no Default or Event of Default has occurred and is continuing and
(ii) no Margin Deficit exists (other than any Margin Deficit that has been paid
in full).

(e)     Section 12 of the Repurchase Agreement is hereby amended by adding the
following, new Section 12(t), in correct alphabetical order:

(t)      Sellers shall pay to Buyer the Purchased Loan Fee, which shall be fully
earned by, and due and payable to, Buyer (i) with respect to each Legacy
Purchased Loan, on the third (3rd) anniversary of each related Purchase Date,
and (ii) with respect to each New Purchased Loan, on each of the third (3rd) and
fourth (4th) anniversaries of each related Purchase Date.

SECTION 2. Effectiveness. This Amendment shall become effective on the date (the
“Amendment Effective Date”) on which this Amendment is executed and delivered by
a duly authorized officer of each of Sellers and Buyer and acknowledged and
agreed by Guarantor.

SECTION 3. Compliance with Transaction Documents. On and as of the date first
above written, each Seller hereby represents and warrants to Buyer that (a) it
is in compliance with all the terms and provisions set forth in the Repurchase
Agreement on its part to be observed or performed, (b) after giving effect to
this Amendment, no Default or Event of Default under the Repurchase Agreement
has occurred and is continuing, and (c) after giving effect to this Amendment,
the representations and warranties contained in Section 10 of the Repurchase
Agreement are true and correct in all material respects as though made on such
date (except for any such representation or warranty that by its terms refers to
a specific date other than the date first above written, in which case it shall
be true and correct in all material respects as of such other date).

 

2



--------------------------------------------------------------------------------

SECTION 4. Acknowledgements of Sellers. Each Seller hereby acknowledges that, as
of the date hereof, Buyer is in compliance with its undertakings and obligations
under the Repurchase Agreement and the other Transaction Documents.

SECTION 5. Acknowledgments of Guarantor. Guarantor hereby acknowledges (a) the
execution and delivery of this Amendment and Amendment No. 2 to the Fee and
Pricing Letter, dated as of the date hereof, among Buyer and Sellers, and agrees
that it continues to be bound by the Guaranty to the extent of the Obligations
(as defined therein), as such obligations may be prolonged in connection with
the extension of the Facility Termination Date pursuant to this Amendment, and
(b) that Buyer is in compliance with its undertakings and obligations under the
Repurchase Agreement, the Guaranty and each of the other Transaction Documents.

SECTION 6. Limited Effect. Except as expressly amended and modified by this
Amendment, the Repurchase Agreement shall continue to be, and shall remain, in
full force and effect in accordance with its terms; provided, however, that upon
the Amendment Effective Date, all references in the Repurchase Agreement to the
“Transaction Documents” shall be deemed to include, in any event, this
Amendment. Each reference to the Repurchase Agreement in any of the Transaction
Documents shall be deemed to be a reference to the Repurchase Agreement as
amended hereby.

SECTION 7. Counterparts. This Amendment may be executed by each of the parties
hereto on any number of separate counterparts, each of which shall be an
original and all of which taken together shall constitute one and the same
instrument. Delivery of an executed counterpart of a signature page to this
Amendment in Portable Document Format (PDF) or by facsimile transmission shall
be effective as delivery of a manually executed original counterpart thereof.

SECTION 8. Expenses. Sellers agree to pay and reimburse Buyer for all actual
out-of-pocket costs and expenses reasonably incurred by Buyer in connection with
the preparation, execution and delivery of this Amendment in accordance with
Section 20(b) of the Repurchase Agreement.

SECTION 9. WAIVER OF JURY TRIAL. EACH OF THE PARTIES HEREBY IRREVOCABLY WAIVES
ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING
OUT OF OR RELATING TO THIS AMENDMENT.

SECTION 10. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK PURSUANT TO SECTION 5-1401 OF
THE NEW YORK GENERAL OBLIGATIONS LAW WITHOUT GIVING EFFECT TO THE CONFLICT OF
LAW PRINCIPLES THEREOF.

[Remainder of page intentionally left blank; Signatures follow on next page.]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the day and year first above written.

 

BUYER:

 

BANK OF AMERICA, N.A.,

a national banking association

 

By:

/s/ [Signature Illegible]

Name:

Title:

 

SELLERS:

 

PARLEX 1 FINANCE, LLC,

a Delaware limited liability company

 

By:

/s/ Douglas Armer

Name:   Douglas Armer

Title:     Managing Director, Head of Capital

      Markets and Treasurer

 

PARLEX 3 FINANCE, LLC,

a Delaware limited liability company

 

By:

/s/ Douglas Armer

Name:   Douglas Armer

Title:     Managing Director, Head of Capital

      Markets and Treasurer



--------------------------------------------------------------------------------

Acknowledged and Agreed:

 

BLACKSTONE MORTGAGE TRUST, INC.,

a Maryland corporation, in its capacity as

Guarantor, and solely for purposes of

acknowledging and agreeing to the terms of this

Amendment:

 

By:

/s/ Douglas Armer

Name:   Douglas Armer

Title:     Managing Director, Head of Capital

      Markets and Treasurer